Exhibit 10.2

FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated as
of August 17, 2011 is entered into by and among the financial institutions
signatory hereto (each a “Lender” and collectively the “Lenders”), BANK OF
AMERICA, N.A., as Agent for the Lenders (in such capacity, “Agent”) and
CLEARWATER PAPER CORPORATION, a Delaware corporation (“Borrower”).

RECITALS

A. Borrower, Agent and the Lenders have previously entered into that certain
Loan and Security Agreement dated as of November 26, 2008 (as amended,
supplemented, restated and modified from time to time, the “Loan Agreement”),
pursuant to which the Lenders have made certain loans and financial
accommodations available to Borrower. Terms used herein without definition shall
have the meanings ascribed to them in the Loan Agreement.

B. Borrower has requested that Agent and the Lenders amend the Loan Agreement,
which Agent and the Lenders are willing to do pursuant to the terms and
conditions set forth herein.

C. Borrower is entering into this Amendment with the understanding and agreement
that, except as specifically provided herein, none of Agent’s or any Lender’s
rights or remedies as set forth in the Loan Agreement is being waived or
modified by the terms of this Amendment.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1. Consent to Repayment of Sub Bond Facility. Borrower has informed Agent that
City Forest intends to terminate the Sub Bond Facility and all documents and
agreements entered into by City Forest and Borrower in connection therewith, and
repay in full all outstanding obligations owing by City Forest thereunder (the
“City Forest Payoff”), which City Forest Payoff is prohibited by the terms of
Section 10.2.8 of the Loan Agreement absent the written consent of Agent and the
Lenders. Agent and the Lenders hereby consent to the City Forest Payoff, solely
with respect to Section 10.2.8 of the Loan Agreement, so long as (i) concurrent
with the City Forest Payoff, all Liens encumbering the assets of City Forest
securing the obligations under the Sub Bond Facility shall be released and
terminated and of no further force and effect, and (ii) the City Forest Payoff
occurs on or prior to October 31, 2011 (the date on which the City Forest Payoff
occurs in accordance with the terms and conditions set forth in clauses (i) and
(ii) of this Section 1, the “City Forest Payoff Date”).

2. Amendments to Loan Agreement.

(a) Effective as of the City Forest Payoff Date, the definition of “Letter of
Credit” in Section 1.1 of the Loan Agreement is hereby amended and restated in
its entirety to read as follows:

“Letter of Credit: any standby or documentary letter of credit issued by Issuing
Bank for the account of a Borrower.”



--------------------------------------------------------------------------------

(b) Effective as of the City Forest Payoff Date, the definition of “Sub Bond
Facility” in Section 1.1 of the Loan Agreement is hereby deleted in its
entirety.

(c) Effective as of the City Forest Payoff Date, Section 10.1.9 of the Loan
Agreement is hereby amended and restated in its entirety to read as follows:

“10.1.9 Future Subsidiaries. Promptly notify Agent upon any Person becoming a
Subsidiary and, if such Person is not a Foreign Subsidiary and Agent so
requests, cause it to guaranty the Obligations in a manner satisfactory to
Agent, and to execute and deliver such documents, instruments and agreements and
to take such other actions as Agent shall require to evidence and perfect a Lien
in favor of Agent (for the benefit of Secured Parties) on all assets of such
Person which are of the same type as the Collateral, including delivery of such
legal opinions, in form and substance satisfactory to Agent, as it shall deem
appropriate.”

(d) Effective as of the City Forest Payoff Date, Sections 10.2.1(t) and (u) of
the Loan Agreement are hereby amended and restated in their entirety to read as
follows:

“(t) Intentionally Omitted;

(u) Intentionally Omitted;”

(e) Effective as of the City Forest Payoff Date, Section 10.2.2(t) of the Loan
Agreement is hereby amended and restated in its entirety to read as follows:

“(t) Intentionally Omitted; and”

(f) Effective as of the City Forest Payoff Date, Section 10.2.14 of the Loan
Agreement is hereby amended and restated in its entirety to read as follows:

“10.2.14 Restrictive Agreements. Become a party to any Restrictive Agreement,
except a Restrictive Agreement (a) in effect on the Closing Date; (b) relating
to secured Debt permitted hereunder, as long as the restrictions apply only to
collateral for such Debt; (c) constituting customary restrictions on assignment
in leases and other contracts; (d) imposing any restrictions on any Property
pursuant to an agreement that has been entered into in connection with a
Permitted Disposition of such Property; (e) under the 11  1/2% Senior Notes
Indenture; (f) in connection with the Debt described in Section 10.2.1(g);
(g) in connection with the Debt described in Section 10.2.1(q); (h) in
connection with the Debt described in Section 10.2.1(v); or (i) in connection
with the Debt described in Section 10.2.1(r).”

3. Addition of City Forest as Guarantor. Within 45 days after the City Forest
Payoff Date (or such longer period as permitted by Agent in its sole
discretion), Borrower shall cause City Forest to guaranty the Obligations in a
manner satisfactory to Agent, and to execute and deliver such documents,
instruments and agreements and to take such other actions as Agent shall require
to evidence and perfect a Lien in favor of Agent (for the benefit of Secured
Parties) on all assets of City Forest which are of the same type as the
Collateral, including delivery of such legal opinions, in form and substance
satisfactory to Agent, as it shall deem appropriate.



--------------------------------------------------------------------------------

4. Effectiveness of this Amendment. The following shall have occurred before
this Amendment is effective:

(a) Amendment. Agent shall have received this Amendment fully executed in a
sufficient number of counterparts for distribution to all parties.

(b) Representations and Warranties. The representations and warranties set forth
herein must be true and correct.

(c) No Default. No event has occurred and is continuing that constitutes an
Event of Default.

(d) Other Required Documentation. All other documents and legal matters in
connection with the transactions contemplated by this Amendment shall have been
delivered or executed or recorded and shall be in form and substance
satisfactory to Agent.

5. Representations and Warranties. Borrower represents and warrants as follows:

(a) Authority. Borrower has the requisite corporate power and authority to
execute and deliver this Amendment, and to perform its obligations hereunder and
under the Loan Documents (as amended or modified hereby) to which it is a party.
The execution, delivery and performance by Borrower of this Amendment have been
duly approved by all necessary corporate action and no other corporate
proceedings are necessary to consummate such transactions.

(b) Enforceability. This Amendment has been duly executed and delivered by
Borrower. This Amendment and each Loan Document to which Borrower is a party (as
amended or modified hereby) is the legal, valid and binding obligation of
Borrower, enforceable against Borrower in accordance with its terms, and is in
full force and effect.

(c) Representations and Warranties. The representations and warranties contained
in each Loan Document to which Borrower is a party (other than any such
representations or warranties that, by their terms, are specifically made as of
a date other than the date hereof) are correct on and as of the date hereof as
though made on and as of the date hereof.

(d) Due Execution. The execution, delivery and performance of this Amendment are
within the power of Borrower, have been duly authorized by all necessary
corporate action, have received all necessary governmental approval, if any, and
do not contravene any law or any contractual restrictions binding on Borrower.

(e) No Default. No event has occurred and is continuing that constitutes an
Event of Default.

6. Choice of Law. The validity of this Amendment, its construction,
interpretation and enforcement, the rights of the parties hereunder, shall be
determined under, governed by, and construed in accordance with the internal
laws of the State of California, without giving effect to any conflict of law
principles (but giving effect to Federal laws relating to national banks). The
consent to forum and arbitration provisions set forth in Section 14.15 of the
Loan Agreement are hereby incorporated in this Amendment by reference.

7. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties and separate counterparts, each of which when so
executed and delivered, shall be deemed an original, and all of which, when
taken together, shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by telefacsimile or a
substantially similar electronic transmission shall have the same force and
effect as the delivery of an original executed counterpart of this



--------------------------------------------------------------------------------

Amendment. Any party delivering an executed counterpart of this Amendment by
telefacsimile or a substantially similar electronic transmission shall also
deliver an original executed counterpart, but the failure to do so shall not
affect the validity, enforceability or binding effect of such agreement.

8. Reference to and Effect on the Loan Documents.

(a) Upon and after the effectiveness of this Amendment, each reference in the
Loan Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Loan Agreement, and each reference in the other Loan
Documents to “the Loan Agreement”, “thereof” or words of like import referring
to the Loan Agreement, shall mean and be a reference to the Loan Agreement as
modified and amended hereby.

(b) Except as specifically amended above, the Loan Agreement and all other Loan
Documents are and shall continue to be in full force and effect and are hereby
in all respects ratified and confirmed and shall constitute the legal, valid,
binding and enforceable obligations of Borrower to Agent and the Lenders.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of Agent or any Lender under any of the Loan Documents, nor constitute a
waiver of any provision of any of the Loan Documents.

(d) To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Loan
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Loan Agreement as modified or amended hereby.

9. Ratification. Borrower hereby restates, ratifies and reaffirms each and every
term and condition set forth in the Loan Agreement, as amended hereby, and the
Loan Documents effective as of the date hereof.

10. Estoppel. To induce Lenders to enter into this Amendment and to continue to
make advances to Borrower under the Loan Agreement, Borrower hereby acknowledges
and agrees that, as of the date hereof, there exists no right of offset,
defense, counterclaim or objection in favor of Borrower as against Agent or any
Lender with respect to the Obligations.

11. Integration. This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.

12. Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

[Remainder of Page Left Intentionally Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

BORROWER

CLEARWATER PAPER CORPORATION,

a Delaware corporation

 

By:

 

/s/ Linda Massman

Name:   Linda Massman Title:   CFO



--------------------------------------------------------------------------------

AGENT AND LENDERS

BANK OF AMERICA, N.A., as Agent and as Lender

 

By:  

/s/ Ron Bornstein

Name:   Ron Bornstein Title:   Vice President

WELLS FARGO CAPITAL FINANCE, LLC,

as Lender

 

By:  

/s/ James Belanger

Name:   James Belanger Title:   Sr. Relationship Manager, V.P.



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT BY GUARANTORS

Dated as of August 17, 2011

Each of the undersigned, being a Guarantor (each a “Guarantor” and,
collectively, the “Guarantors”) under that certain Guaranty and Security
Agreement dated as of December 27, 2010 made in favor of Agent (as amended,
supplemented or otherwise modified from time to time, the “Guaranty”), hereby
acknowledges and agrees to the foregoing Fifth Amendment to Loan and Security
Agreement (the “Amendment”) and confirms and agrees that the Guaranty is and
shall continue to be, in full force and effect and is hereby ratified and
confirmed in all respects except that, upon the effectiveness of, and on and
after the date of the Amendment, each reference in such Guaranty to the Loan
Agreement (as defined in the Amendment), “thereunder”, “thereof” or words of
like import referring to the “Loan Agreement”, shall mean and be a reference to
the Loan Agreement as amended or modified by the Amendment. Although Agent has
informed Guarantors of the matters set forth above, and each Guarantor has
acknowledged the same, each Guarantor understands and agrees that Agent has no
duty under the Loan Agreement, the Guaranty or any other agreement with any
Guarantor to so notify any Guarantor or to seek such an acknowledgement, and
nothing contained herein is intended to or shall create such a duty as to any
advances or transaction hereafter.

 

  CELLU TISSUE HOLDINGS, INC.,   a Delaware corporation   CELLU TISSUE
CORPORATION – NATURAL DAM,   a Delaware corporation   CELLU TISSUE CORPORATION –
NEENAH,   a Delaware corporation   CELLU TISSUE LLC,   a Delaware corporation  
COASTAL PAPER COMPANY,   a Virginia general partnership   MENOMINEE ACQUISITION
CORPORATION,   a Delaware corporation   VAN PAPER COMPANY,   a Mississippi
corporation   VAN TIMBER COMPANY,   a Mississippi corporation   CELLU TISSUE –
THOMASTON, LLC,   a Delaware limited liability company   CELLU TISSUE – LONG
ISLAND, LLC,   a Delaware limited liability company   CELLU TISSUE CORPORATION –
OKLAHOMA CITY,   a Delaware corporation

 

By:

 

/s/    LINDA K. MASSMAN        

Name:  

Linda K. Massman

Title:  

Vice President, Finance and Chief Financial Officer